Title: To George Washington from Major General Benjamin Lincoln, 28 January 1779
From: Lincoln, Benjamin
To: Washington, George


My dear General,
Purysburgh [S.C.] Jany 28th 1779.

I mentioned in my last the loss of Savanna and some of the particulars of that affair, the weakness of our post, deficiency of supplies &c.—for a particular and minute state of all these matters I beg leave to refer your Excellency to General Howe, who doth me the favor of carrying this: He hath given me every assistance in his power. I am happy in reflecting that you will find him a sensible & good officer. I am &c.
